DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Claim 2, recites, “at least one first conductive cable electrically coupling the integrated circuit and one or more of the pins” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Claim 3, recites, “the circuit board has at least one electrical contact located on a side of the integrated circuit, and the at least one first conductive cable is connected between the at least one electrical contact and one or more of the pins” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Claim 4, recites, “a fan, wherein the circuit board assembly is located between the fan and the pins; and at least one second conductive cable electrically coupling the fan and one or more of the pins, without making electrical connection with the circuit 
Claim 11, recites, “at least one first conductive cable electrically connected between the at least one electrical contact and one or more of the pins; and at least one second conductive cable electrically coupling the fan and one or more of the pins, without making electrical connection with the circuit board assembly” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-4 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3, recites, “at least one first conductive cable electrically coupling the integrated circuit and one or more of the pins, and (claim3) the at 
Claim 4, recites, “at least one second conductive cable electrically coupling the fan and one or more of the pins, without making electrical connection with the circuit board assembly”. As, the second conductive cable 142 appears to be passing through the cable passage of the circuit board 131 (fig. 4), how the at least one second conductive cable electrically coupling the fan and one or more of the pins, without making electrical connection with the circuit board assembly?
Also The first conductive cable 141 and the second conductive cable 142, shown on figs. 2 and 4 are seems to be same, it is not clear which are first conductive cable and which are second conductive cable, how and where they are terminated?
As claim 4 depends on the claim 1, and claim is not reciting or defining at least first conductive cable, it is improper to claim “at least one second conductive cable….assembly”, because upon allowance of claim 4 along with claim 1, than at least first conductive cable of an invention will be still missing. Appropriate corrections, such as to correct the dependency of claim 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akahane et al.(US 2011/0227563), hereafter Akahane, 
Regarding claim 1, Akahane discloses a fan module configured to be detachably connected to an electronic device, the fan module 10 comprising: an electrical connector 30, 48 comprising a plurality of pins (within 48, see fig. 1 b), the pins configured to be electrically connected to the electronic device through male connector 49 (see fig. 3a); and a circuit board assembly 40 embedded inside the electrical connector 30 and electrically connected to one or more of the pins (of 48), the circuit board assembly comprising a circuit board 40 and an integrated circuit 46 (see fig. 5) disposed on the circuit board 40.

    PNG
    media_image1.png
    523
    365
    media_image1.png
    Greyscale
Regarding claim 2, as best understood, Akahane discloses at least one first conductive cable electrically coupling the integrated circuit and one or more of the pins (because the invention of Akahane is operative).
Regarding claim 7, Akahane the circuit board has a fixing hole, the fixing hole H (see annotated fig.) is configured to allow a fixing member 328 to pass through to secure the circuit board assembly inside the electrical connector.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Akahane in view of Na et al. (US 10,648,880) hereafter Na.
Regarding claim 8, Akahane discloses all the claimed limitations except for the circuit board has at least one through hole for air to pass through.
Na discloses the substrate 100 includes two or more through-holes may serve as passage through which the air flows in.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the circuit board with at least one through hole for air to pass through for passing air flow in order dissipate the heat generated by the active component mounted on the circuit board.
The examiner takes Official Notice that of having at least one or plurality of through hole on PCB is well known for passing air flow or making circuit board of lighter weight is well known, therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the circuit board with at least one through hole for air to pass through for passing air flow in order dissipate the heat generated by the active component mounted on the circuit board.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Akahane in view of Kim (US 10,120,424).
Regarding claims 9 and 10, Akahane discloses all the claimed limitations except for the integrated circuit is a memory device configured to store information associated with the fan module, and the memory device is an electrically erasable programmable read-only memory chip.
Kim discloses the integrated circuit 140 is a memory device (column 4, lines 24-30) the memory device is a non-volatile memory IC, which are electrically erasable programmable read-only memory chip or any other type. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have integrated circuit is a memory device, and the memory device is an electrically erasable programmable read-only memory chip in order to store the information programmable to control the fan as per requirement.
The examiner takes Official Notice that of having the integrated circuit is a memory device is well known, therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have integrated circuit is a memory device, and the memory device is an electrically erasable programmable read-only memory chip in order to store the information programmable to control the fan as per requirement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831